468 F.2d 630
UNITED STATES of America, Plaintiff-Appellee,v.Wilbur E. CAUSEY, Defendant-Appellant.
No. 72-2539 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 13, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1,2


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966


2
 Defendant contends his sentence was influenced by false information contained in his pre-sentence report